PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

WANDA GOLDSBOROUGH,                              )
                                                 )     CASE NO. 1:17CV2504
               Plaintiff,                        )
                                                 )
       v.                                        )     JUDGE BENITA Y. PEARSON
                                                 )
NANCY A. BERRYHILL,                              )
ACTING COMMISSIONER OF                           )
SOCIAL SECURITY,                                 )
                                                 )     MEMORANDUM OF OPINION
               Defendant.                        )     AND ORDER



       An Administrative Law Judge (“ALJ”) denied Plaintiff Wanda Goldsborough’s

application for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”)

after a hearing in the above-captioned case. That decision became the final determination of the

Commissioner of Social Security when the Appeals Council denied the request to review the

ALJ’s decision. The claimant sought judicial review of the Commissioner’s decision, and the

Court referred the case to Magistrate Judge George J. Limbert for preparation of a report and

recommendation pursuant to 28 U.S.C. § 636 and Local Rule 72.2(b)(1). On December 18,

2018, the magistrate judge submitted a Report and Recommendation (ECF No. 15)

recommending that the Court affirm the Commissioner’s decision.

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. Objections to the magistrate judge’s Report were, therefore,
(1:17CV2504)

due on January 31, 2019.1 Neither party has filed objections, evidencing satisfaction with the

magistrate judge’s recommendations. Any further review by this Court would be a duplicative

and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir.

1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d

505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

The decision of the Commissioner of Social Security is affirmed. Judgment will be entered in

favor of Defendant.



       IT IS SO ORDERED.


 February 11, 2019                             /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge




       1
         On December 26, 2018, this matter was stayed due to the lapse of congressional
appropriations funding the federal government. See General Order 2018-15. The stay
was thereafter extended pursuant to General Order 2019-1. On January 25, 2019, the stay
expired when the federal government reopened for three weeks.

                                                2
